DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Thomas Spinelli on 16 June 2022.

The application has been amended as follows: 
	Please amend claims 2-13.

	In each of claims 2-13, line 1, remove the words “for insertion instrument” from 

the preamble of the claims.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance, the prior art fails to disclose or make obvious the limitations of claim 1, claiming a cleaning tool comprising: a cleaning cap configured to be attachable and detachable from a distal end component portion of an insertion instrument and covered by a tubular cover when the insertion instrument is used, attachment and detachment of the cleaning cap to and from the distal end component portion being performed in a state where the cover is removed from the distal end component portion; a cap-side engaging portion provided on the cleaning cap and configured to be engaged with a distal end component portion-side engaging portion provided on an outer peripheral surface, at least a part of which is covered by the cover, of the distal end component portion; a first opening provided to the cleaning cap; and a first conduit configured to communicate with an inner surface of the cleaning cap through the first opening.
The closest prior art of record is that of U.S. Patent Application Publication No. 20170182520 to Yamaya.  Yamaya teaches a cleaning tool comprising: a cleaning cap configured to clean a distal end component portion provided on an insertion portion; a first opening provide to the cleaning cap; and a first conduit configured to communicate with an inner surface of the cleaning cap through the first opening.  Yamaya does not teach wherein the cleaning cap is configured to be attachable to and detachable from a distal end component portion through a cap-side engaging portion provided on the cleaning cap and configured to be engaged with a distal end component portion-side engaging portion provided on an outer peripheral surface, at least a part of which is covered by the cover, of the distal end component portion.
The advantage of the combination of the attachment and detachment through a cap-side engaging portion over that of the prior art to Yamaya is that the cleaning cap is restricted from turning relative to that of the distal end component portion of the insertion tool, thereby insuring that the insertion tool along with inner componentry thereof are fully cleaned by preventing the restriction of a cleaning liquid thereof.
Since claim 1 is allowed, claims 2-13 which depend thereon are also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711